Case 6:11-cv-01749-RRS-CBW Document 134 Filed 11/14/19 Page 1 of 5 PageID #: 3509




                      OUNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


  ALBERT K ALEXANDER                        CASE NO. 6:11-CV-01749 SEC P

  VERSUS                                    UNASSIGNED DISTRICT JUDGE

  CITY POLICE OF LAFAYETTE                  MAGISTRATE JUDGE WHITEHURST
  ET AL

                               MEMORANDUM ORDER
        Before the court is a Motion to Amend the civil rights complaint, filed

  pursuant to 42 U.S.C. §1983, of Albert K. Alexander. Rec. Doc. 129. For the

  following reasons, the Motion is DENIED.

                                     Background

        Plaintiff, Albert K. Alexander (“Alexander”), filed the instant civil rights

  complaint pursuant to 42 U.S.C. §1983 on September 19, 2011. Rec. Doc. 1. After

  an administrative stay was lifted on January 14, 2017, plaintiff was ordered to file

  one amended complaint, setting forth all claims for which he believes entitle him to

  relief and naming all defendants against whom these claims are brought. Rec Doc.

  102. Plaintiff did so on June 21, 2018. Rec. Doc. 104. On August 16, 2018, the

  undersigned ordered Plaintiff to amend to provide additional information regarding

  his claims against certain defendants (rec. doc. 107); plaintiff did so on September

  19, 2018. (rec. doc. 109).
Case 6:11-cv-01749-RRS-CBW Document 134 Filed 11/14/19 Page 2 of 5 PageID #: 3510




        On February 26, 2019, Mr. Betzer enrolled as counsel for plaintiff. Rec. Doc.

  112. On February 27, 2019, the undersigned recommended dismissal of claims

  against Darla Montgomery, Mike Barah, Home Depot, Fred’s Discount Store,

  Clayton Mobile Homes, Van Allen Homes, Kanisha Youngblood, Brooke Frey,

  Pamela Denman, Sharon Sergi, Leon Vedrienn, Carol Mitchell, Travis Knight, Terry

  Penner, Jason Domingue, Chrissy Meche, Lowes Loss Prevention Team, John Does,

  Home Depot Loss Prevention Office, Sandy Mixon, Young Broadcasting, Sam’s

  Wholesale Club, Haskin Smith, Coburns of Lafayette South, Lowes Home

  Improvement, Lafayette Parish District Attorney’s Office, Lafayette Police

  Department, A-Z Insurance Co., Officer John Does, Wal-Mart Store #2938

  (Lafayette) and Wal-Mart Store #543 (Opelousas), as frivolous and for failing to

  state a claim for which relief may be granted, and against Michael Harson and Alan

  Haney, as he sought monetary relief against defendants who are immune from such

  relief. Rec. Doc. 114. On May 29, 2019, Judge Robert R. Summerhays adopted the

  Report and Recommendation, after considering plaintiff’s newly enrolled counsel’s

  objections to same. Rec. Doc. 123.

        On August 28, 2019, plaintiff, through counsel, filed a Motion for

  Reconsideration of the Judgment, Alternatively, Motion to Certify Judgment for

  Immediate Interlocutory Appeal (rec. doc. 130), which was denied by Judge

  Summerhays on October 30, 2019 (rec. doc. 133).

                                          2
Case 6:11-cv-01749-RRS-CBW Document 134 Filed 11/14/19 Page 3 of 5 PageID #: 3511




        Through the instant Motion to Amend Complaint, filed on August 27, 2019,

  plaintiff seeks to have the dismissed defendants reinstated. According to the

  Memorandum in Support of Motion to Amend, “[t]he complaint pleads no new facts,

  but merely organizes and expounds on the claims arising from the facts that were

  pled and introduced into the record by the plaintiff.” Rec. Doc. 129-1, p. 4.

                                   Law and Analysis

        Plaintiff seeks leave to amend his suit pursuant to Federal Rule of Civil

  Procedure 15(A), pursuant to which leave to amend must be "freely given when

  justice so requires." Fed. R. Civ. P. 15(a). However, “[a] district court may deny a

  proposed amendment for futility—meaning the amended complaint would fail to

  state a claim upon which relief could be granted." Villarreal v. Wells Fargo Bank,

  N.A., 814 F.3d 763, 766 (5th Cir. 2016) (citing Stripling v. Jordan Prod. Co., LLC,

  234 F.3d 863, 872-73 (5th Cir. 2000)). To determine futility, the Court must apply

  the “same standard of legal sufficiency as applies under Rule 12(b)(6)." Stripling,

  234 F.3d at 874.

        "The question therefore is whether in the light most favorable to the plaintiff

  and with every doubt resolved in his behalf, the complaint states any valid claim for

  relief." Id. (citing Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

  Cir. 2000) (internal quotations omitted) (quoting Lowrey v. Tex. A & M Univ. Sys.,

  117 F.3d 242, 247 (5th Cir. 1997)); Beanal v. Freeport-McMoran, Inc., 197 F.3d

                                           3
Case 6:11-cv-01749-RRS-CBW Document 134 Filed 11/14/19 Page 4 of 5 PageID #: 3512




  161, 164 (5th Cir. 1999). The court "may not dismiss a complaint under Rule

  12(b)(6) 'unless it appears beyond doubt that the plaintiff can prove no set of facts

  in support of his claim which would entitle him to relief.'" Id. (quoting Shipp v.

  McMahon, 199 F.3d 256, 260 (5th Cir. 2000) (quoting Conley v. Gibson, 355 U.S.

  41, 45-46 (1957)); Beanal, 197 F.3d at 164.)

        In the present matter, this Court has previously determined that plaintiff has

  no cause of action against the dismissed defendants. See Rec. Docs. 114, 123, 133.

  On more than one occasion, the Court has held that plaintiff cannot state a claim

  against Darla Montgomery, Mike Barah, Home Depot, Fred’s Discount Store,

  Clayton Mobile Homes, Van Allen Homes, Kanisha Youngblood, Brooke Frey,

  Pamela Denman, Sharon Sergi, Leon Vedrienn, Carol Mitchell, Travis Knight, Terry

  Penner, Jason Domingue, Chrissy Meche, Lowes Loss Prevention Team, John Does,

  Home Depot Loss Prevention Office, Sandy Mixon, Young Broadcasting, Sam’s

  Wholesale Club, Haskin Smith, Coburns of Lafayette South, Lowes Home

  Improvement, Lafayette Parish District Attorney’s Office, Lafayette Police

  Department, A-Z Insurance Co., Officer John Does, Wal-Mart Store #2938

  (Lafayette) and Wal-Mart Store #543 (Opelousas), Michael Harson or Alan Haney.

        Accordingly, viewed in the light most favorable to the plaintiff, and with every

  doubt resolved in his behalf, for the reasons previously set forth by this Court,




                                            4
Case 6:11-cv-01749-RRS-CBW Document 134 Filed 11/14/19 Page 5 of 5 PageID #: 3513




  plaintiff can prove no set of facts which would entitle him to relief against these

  defendants.

        Accordingly,

        IT IS ORDERED THAT the Motion to Amend [Rec. Doc. 129] is DENIED.

        THUS DONE in Chambers on this 14th day of November, 2019.




                                                    Carol B. Whitehurst
                                               United States Magistrate Judge




                                          5
